DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant’s election without traverse of Group I, encompassing claims 1-7 and 19-20, in the reply filed on March 9, 2021 is acknowledged.

2.	Claims 8-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 9, 2021.

3.	Claims 1-7 and 19-20 are under examination in the current office action.

Information Disclosure Statement
4.	The information disclosure statement (IDS) filed 11/08/2019 has been considered and the references therein are of record.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for: 
An isolated anti-amyloid beta antibody or antigen-binding fragment thereof, wherein the antibody or antigen-binding fragment comprises: 
the six CDRs of the variable heavy chain (VH) (SEQ ID NO: 43) and variable light chain (VL) (SEQ ID NO: 42) region amino acid sequences of the 6C2 monoclonal antibody; 
the VH comprising the amino acid sequence of SEQ ID NO: 43 and/or a VL comprising the amino acid sequence of SEQ ID NO: 42; or
the three VL CDRs 1-3 that are SEQ ID NOs: 28, 29 and 30, respectively, and the three VH CDRs comprising SEQ ID NO: 31 or 33 for VH CDR1, SEQ ID NO: 32 or 34 for VH CDR2, and the amino acid sequence SDS for VH CDR3,
does not reasonably provide enablement for an anti-A antibody or fragment thereof that comprises less than the full set of six CDRs from the VH and the VL domains of the 6C2 antibody, or which comprises alterations to one or more of the CDR, VH or VL sequences that form the antigen binding portion of the claimed molecule.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and, (8) the breadth of the claims.  In re Wands, 8 USPQ2d, 1400 (CAFC 1988).
The claims are broadly drawn to the antibody designated as 6C2 as well as those antibodies comprising VL CDRs and/or VH CDRs that are “substantially homologous” to the CDRs of the 6C2 antibody. Such substantially homologous antibodies may comprise CDR sequences having one or more conservative amino acid substitutions, as well as those with only one, two, three, four or five of the CDRs of 6C2. Hence, the claims encompass antibodies in which less than the full repertoire of six CDRs that comprise 
In the present case, the nature of the invention is complex.  In contrast to the broad scope of the claims, what is provided in the specification is quite narrow.  The specification discloses only antibodies that contain both a VH and a VL chain with no less than six CDRs, three from the VH chain and three from the VL chain that bind to antigen, such as the monoclonal antibody designated 6C2, which comprises the VH sequence of SEQ ID NO: 43 and the VL sequence of SEQ ID NO: 42.  The specification also discloses other monoclonal antibodies that bind A protein.  However, in each of these instances a full set of three CDRs each for the light and heavy chain variable regions (or 6 CDRs total) would be necessary for specific binding to A protein.  The specification does not enable antibodies or substantially homologous antibodies thereof, which do not contain the full set of six CDRs.  
It is well established in the art that the formation of an intact antigen-binding site of all antibodies requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, Third Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”; listed on IDS).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30).  
For example, Padlan et al. (Proc Natl Acad Sci USA, 1989; 86:5938-5942; listed on IDS) describe the crystal structure of an antibody-lysozyme complex where all 6 CDRs contribute at least one residue to binding and one residue in the framework is 
Regarding the issue of antibodies having alterations in the amino acid sequences which comprise their CDRs, it is noted that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al. (Proc Natl Acad Sci USA, 1982; 79(6):1979-1983; listed on IDS).  The Rudikoff et al. reference teaches that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  Thus, the art recognizes the unpredictability with respect to binding specificity of an antibody resulting from alterations in the amino acid sequences of the variable regions. It is unlikely that the antibodies and derivatives thereof as defined by the claims, which may contain less than the full complement of CDRs from the heavy and light chain variable regions of a designated parental antibody have the required binding function.  
The specification does not provide guidance or working examples directed to antibodies having alterations (such as substitutions) to the claimed sequences which comprise the heavy and/or light chains or the specific CDRs of the 6C2 antibody. Applicants have provided insufficient evidence or nexus that would lead the skilled artisan to predict the ability of producing an antibody containing fewer than 6 CDRs, or an antibody having altered CDRs derived from the 6C2 antibody, that results in an antibody that retains the antigen specificity currently claimed.  One of skill in the art would neither expect nor predict the appropriate functioning of the antibodies as broadly claimed.  Therefore, in view of the lack of guidance in the specification and in view of the discussion above, undue experimentation would indeed be required to make and use the invention commensurate with the scope of the claims.


6.	Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
As discussed above, the claims are broadly drawn to the antibody of 6C2 as well as those antibodies comprising VL CDRs and/or VH CDRs that are “substantially homologous” to the CDRs of 6C2. Such substantially homologous antibodies comprise CDR sequences having one or more conservative amino acid substitutions, as well as those with only one, or only three of the CDRs of 6C2. As such, the claims are directed to a genus of antibodies and fragments defined entirely by function (specifically interacts and shows measurable affinity to an epitope of at least one A protein isoform). 
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  Applicants are directed to the published guidelines on interpretation of the written description requirement, available on the internet at: www.uspto.gov/web/menu/written.pdf.  
The Federal Circuit has clarified Written Description as it applies to antibodies in the recent decision Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017). The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. 112(a) (or pre-Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called “newly characterized antigen” test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the “newly characterized antigen” test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad, 598 F.3d 1336, 1345 (Fed. Cir. 2010).  In view of the Amgen decision, adequate written description of a newly characterized antigen alone is not considered adequate written description of a claimed antibody to that antigen, even when preparation of such an antibody is routine and conventional. Id. 
The recitation of an antibody or fragment thereof that specifically interacts and shows measurable affinity to an epitope of at least one A protein isoform, such as monomeric A peptide, represents a functional characteristic. While generically the structure of antibodies and antigen-binding fragments are known, the structure of the presently antibodies and fragments can vary substantially within the above given claimed recitations. 
The instant specification discloses the 6C2 monoclonal antibody (mAb), which is disclosed to bind to monomeric A protein.  The specification also provides the VH and VL sequences of the 6C2 mAb.  Even with the disclosure that the 6C2 binds a particular linear epitope of the A protein, this correlation does not represent the astronomical and potentially unknowable breadth of all possible amino acid sequences which will result in the desired binding or functional properties.  This is exemplified by the Court decision in Abbvie (Abbvie v Janssen, 759 F.3d 1285 (Fed. Cir. 2014)), where Abbvie developed over 200 antibodies that shared 99.5% identity in the variable regions and which bound the target, but in no way allowed one to envisage the unique structure of a competitor’s (Centocor) antibodies which bound the same target but shared only 50% sequence similarity. Therefore, those of skill in the art would not accept a disclosure of the single 
As was noted in Amgen, knowledge that an antibody binds to a particular epitope on an antigen tells one nothing at all about the structure of the antibody, wherein “instead of analogizing the antibody-antigen relationship to a ‘key in a lock,’ it [is] more apt to analogize it to a lock and ‘a ring with a million keys on it.” (Internal citations omitted, emphasis in original). Accordingly, the limited examples anti-HTT antibodies, do not provide satisfactory evidence that applicant was in possession of the genus competitive antibody molecules or HTT binding molecules presently claimed.
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. Abbvie Deutschland GMBH & Co. v. Janssen Biotech, Inc. (759 F.3d 1285 (Fed. Cir. 2014). “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus." Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005).
Consequently, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus of antibodies nor guidance as to which of the myriad of molecules encompassed by the claimed antibodies would meet the limitations of the claims.  Further, given the well-known high level of polymorphism of immunoglobulins and antibodies, the skilled artisan would not have recognized that applicant was in possession of the vast repertoire of antibodies encompassed by the claimed invention.  
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  Vas-Cath at page 1116). 
The skilled artisan cannot envision the detailed chemical structure of the encompassed claimed antibodies, fragments, derivatives or binding molecules that bind monomeric A protein (if any) without further testing, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of identification.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).  Further note the decision in Amgen where the Court supported previous decisions (Centocor 2011; Abbvie 2014) that defining the antibody solely by what it binds does not satisfy the written description requirement, stating that this would allow patentees to “claim antibodies by describing something that is not the invention, i.e., the antigen.” Therefore, only the 6C2 antibody, but not the full breadth of the claims, meets the written description provision of 35 U.S.C. §112, first paragraph.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites that the antibody is a polyclonal antibody. However, base claim 1 recites that the antibody must comprise certain CDR amino acid sequences or VL and VH amino acid sequences, therefore implying that the .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pfeifer et al. (US 2009/0093002 A1).
Pfeifer et al. disclose chimeric and humanized antibodies, and fragments thereof, that specifically recognize -amyloid monomeric peptide (see, for example [0142], [0150], [0238] and [0257]). For example, the mC2 antibody of Pfeifer is taught to have a higher affinity (KD) for monomeric A peptide than for A fibers (see Table 1 at p. 33).  A comparison between the CDR sequences of the C2 antibody of Pfeifer and the CDR sequences of the instant 6C2 antibody reveals that the VL sequences are substantially homologous to each other. Note there is no limiting definition for “substantially homologous” in the instant specification, and therefore the broadest reasonable interpretation (BRI) of claim 1(i) would encompass any antibody or fragment thereof that comprises VL and/or VH CDRs that are similar in some manner to the CDR sequences of the 6C2 antibody. The CDR sequence alignments are provided as follows:
VL CDR1
SEQ ID NO: 28     1 KSSQSLLDSDGKTYLN 16
                    :|||||: |:| |||:
Pfeifer’s SEQ: 4  1 RSSQSLVYSNGDTYLH 16

VL CDR2
SEQ ID NO: 29      1 LVSKLDS 7
                      ||   |
Pfeifer’s SEQ: 5   1 KVSNRFS 7

VL CDR3
SEQ ID NO: 30      1 WQGTHFPWT 9
                      | || |||
Pfeifer’s SEQ: 6   1 SQSTHVPWT 9

Thus as can be seen above, the VL CDRs of Pfeifer can be said to be substantially homologous to the instant CDR sequences of the 6C2 VL CDRs. The mC2 (mouse C2) antibody of Pfeifer, as well as the humanized (hC2) and chimeric (chC2) antibodies, meet the BRI of the structural limitations of the antibody of present claim 1, as well as the functional limitation of claim 2 (binds with measurable affinity to an epitope of monomeric A peptide).
The C2 antibody of Pfeifer is further taught to bind to an epitope on -amyloid between amino acid residues 12-24, particularly between residues 14-23, more particularly between amino acid residues 14-20, which is the sequence HQKLVFF (see, for instance, [0138]-[0149]). Notably, residues 14-20 are contained within the sequence of instant SEQ ID NO: 4, which is residues 2-22 of the A peptide. Thus, the antibodies disclosed by Pfeifer meet the functional limitations of binding with respect to present claims 2-4, and the limitation of claim 5 reciting that the antibody is a monoclonal, chimeric or humanized antibody. 
With respect to claim 6, ACI-01-Ab7C2 monoclonal antibody of Pfeifer (i.e., the C2 antibody) was raised in a mouse (see, for example, Fig. 7 and [0506]).
And with respect to claim 7, Pfeifer teaches that the antibody may be comprised in a formulation comprising a pharmaceutically acceptable carrier (see [0480]-[0481]).

Conclusion
9.	Claims 1-7 are rejected.

19-20 are allowed. The prior art does not teach or reasonably suggest the hybridoma h6C2, which was deposited under the terms of the Budapest Treaty with the American Type Culture Collection (ATCC) on February 24, 2015, and assigned ATCC designation PTA 122245. A copy of the biological deposit of the hybridoma with ATCC was filed on November 8, 2019, along with a statement by applicant’s representative that all restrictions imposed on the depositor of the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent of the instant application. 

11.	The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WO 2012/144208 A1 (in Japanese) by Aburatani et al. English language equivalent is the U.S. National Stage filing that is US 2014/0193420 A1. The Aburatani reference discloses an antibody having a VL sequence that is 98.5% identical to the VL sequence of instant SEQ ID NO: 42. The VL sequence of Aburatani also comprises the CDR sequences of instant SEQ ID Nos: 28-30. However, the reference does not teach that the antibody comprises the VH CDRs of SEQ ID NOs: 31-34 or SDS, or that the antibody binds amyloid-beta protein.
	US 2010/0317540 A1 by McCafferty et al. teach an antibody VH sequence (SEQ ID NO: 217) that is 90.0% identical to the sequence of instant SEQ ID NO: 43.  However, the reference does not disclose that the antibody comprises VL CDRs or a VL sequence consistent with the present claims, nor that the antibody binds to an epitope of A peptide. 

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A. BALLARD whose telephone number is (571)272-2150.  The examiner can normally be reached on Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649